Porter, J,

delivered the opinion of the court.
This is an action against the maker and endorser of a promissory note. The general issue was first pleaded by both defendants, and the maker of the note afterwards added to his defence a special plea, that the consideration of the instrument sued on, was the return by the petitioner of a negro slave which he had failed to deliver.
The cause was submitted to a jury in the court below who found for the plaintiff. The defendants moved for a new trial, which was overruled, and the endorser has appealed.
The record has been submitted to the court'for its judgment, without argument. In looking into the transcript-we can discover no ground whatever for the appeal, except that the note has on it the endorsement of the plaintiff, and there is no evidence to shew how he became possessed of it. This circumstance, however, has been decided in this court, not to prevent a recovery when the endorsement, as in this case is in blank. — 7 N. S. 254.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed with cost.